FULLER, P. J.
Plaintiff appeals from an order granting defendants leave to serve and file an amended answer and counterclaim in an action to quiet title to real property; and for the reasons stated on rehearing in Murphy v. Plankinton Bank, 20 S. D. supra; 105 N. W. 245, herewith submitted and decided, such order is reversed in so far as the same provides for the foreclosure of an alleged mortgage upon the premises in controversy, and the case is *182remanded, with the direction that the trial court eliminate from such amended pleading all allegations essential to a foreclosure of the mortgage.